Beasley, Judge,
concurring specially.
I do not agree with the statement in Corley v. Harris, 171 Ga. *466App. 688, 689 (3) (320 SE2d 833) (1984), limiting the applicability of OCGA § 40-6-71, insofar as intersections are concerned, only to those unregulated by a traffic light.
By giving charge OCGA § 40-6-21 (a) (1) (A) verbatim, the court instructed the jury that traffic turning right or left on a green signal “shall yield the right of way to other vehicles.” The court also charged, substantially verbatim, subsections (2) (A) and (3) (A) to describe the meaning of a steady circular yellow signal and a steady circular red signal.
Neither of those mention turns or the right-of-way. As stated in the majority opinion, the evidence was that Bartee was executing the turn on a yellow signal. As instructed by the court, yellow warns traffic that green is being terminated or that red follows immediately “when vehicular traffic shall not enter the intersection.”
The purpose of OCGA § 40-6-21 is to designate the meaning of colors displayed in traffic lights so as to control vehicular movement. Its primary focus is not on the specific standard when one is turning left but merely says that traffic proceeding straight ahead or turning right or left shall yield the right-of-way. OCGA § 40-6-71 expressly governs vehicles turning left. It includes those within an intersection and describes more particularly to which vehicles the right-of-way must be yielded, i.e., those “within the intersection or so close thereto as to constitute an immediate hazard.” It does not limit this only to intersections “unregulated by a traffic light,” a limitation imported into the statute by the court in Corley.
The word “intersection” does not need further amplification by the legislature, as the majority suggests, in order to embrace intersections uncontrolled by any traffic device or signal, intersections controlled by stop or yield signs, and/or intersections controlled by traffic lights. “Intersection,” without words to modify it, includes them all. It applies to vehicles turning left on a green light, particularizing what is meant by “the right of way” in OCGA § 40-6-21 (a) (1) (A), and to vehicles (such as Bartee’s) turning left on a yellow light, which OCGA § 40-6-21 (a) (2) (A) does not even address.
Branch v. State, 175 Ga. App. 696 (334 SE2d 24) (1985), applied OCGA § 40-6-71 to a vehicle turning left at a green light at the same time an oncoming vehicle made a left turn. This was the foundation for an officer’s reasonable articulable suspicion of wrongdoing to justify a stop. The “wrongdoing” suspected was a violation of OCGA § 40-6-71. That decision is not distinguishable in the relevant aspect from this case. Nor is there a relevant factual distinction between this case and Thompson v. Hill, 143 Ga. App. 272 (238 SE2d 271) (1977). The court applied the predecessor to OCGA § 40-6-71 to a left turn at a traffic-light controlled intersection.
Appellant enumerates as error the failure to give in charge OCGA *467§ 40-6-71. It does not appear that the court “refused,” as the majority states, but it did fail to do so. After the jury was charged, appellant stated that he had requested this charge and that he did not hear it given. The court responded that it gave everything gone over the day before, in what apparently was the charge conference, and did not know whether it gave this charge or not. Neither did appellant. That is where the matter was left. Appellant did not request that the charge be reviewed to be sure it was included but rather merely left the matter unresolved. For this reason, I conclude that appellant abandoned his objection. See generally Dempsey v. State, 162 Ga. App. 390 (2) (291 SE2d 449) (1982).
Decided September 11, 1992.
Beauchamp & Associates, William Eckhardt, for appellant.
Cannon & Meyer Von Bremen, William E. Cannon, Jr., Michael S. Meyer Von Bremen, for appellees.